Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were previously rejected in the non-final office action issued on 12/13/2021.  Applicant filed an amendment on 3/08/2022 whereby claims 1-3, 7-10, & 14-17 were amended.  No claims were added or cancelled.  Accordingly, claims 1-20 are currently pending and hereby examined in this final office action.
Response to Remarks/Arguments
35 U.S.C. §112(b)
Applicant’s amendments to claims 1, 8, and 15 renders the previous §112(b) rejections moot.  Accordingly, the previous §112(b) rejections are withdrawn. 
35 U.S.C. §101
With respect to the 35 U.S.C. §101 rejection of claims 1-20, Applicant’s arguments/remarks have been considered, but are not persuasive.     
Step 2A Prong 1
Applicant argues that the claimed invention does not recite an abstract idea under Step 2A Prong 1.  Applicant argues that the claims do not encompass a commercial or legal interaction.  Applicant submits that the claimed invention cannot “be characterized as a commercial or legal obligation since the claimed invention is distinguishable from the examples provided in MPEP 2106.04(a)(2)(II)(B).” Examiner respectfully disagrees and maintains that the claims recite a commercial or legal interaction and therefore fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  MPEP 2106.04(a) states that an examiner does not have “rely on individual judicial cases when determining whether a claim recites an abstract idea. By grouping the abstract ideas, the examiners’ focus has been shifted from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types.”  Examiner previously identified the specific limitations believed to recite an abstract idea (see §101 rejections below for the claim limitations Examiner believes recite an abstract idea).
Step 2A Prong 2
Applicant argues, without conceding that the claimed invention is an abstract idea, that the claimed inventions conveys a practical application at Step 2A Prong 2.  Applicant submits that the claimed invention improves a known technological area.  In support, Applicant argues “the incorporation of GPS technology show how the computer improves the technology, the details regarding how the computer aids the method and the extent to which the computer aids the method in the form of a modification the delivery from a location to a person based on the real time geolocation of the courier and the recipient as well as an improvement to the length and duration of a particular courier route.”  Examiner respectfully disagrees and maintains that altering a delivery destination to that of a user’s current location once a package is out for delivery by a courier is a business process and not an improvement to the functioning of a computer or to any other technology or technical field.
35 U.S.C. §102/103
In regards to the 35 U.S.C. §103 rejections, Applicant’s arguments/remarks have been considered, but are not persuasive.  Applicant submits that “High fails to disclose the newly added limitation ‘receiving a request, by a user recipient, for person-to-person delivery while a package is out-for-delivery by a courier.’”  Examiner respectfully disagrees.  High teaches that a customer can submit a request for person-to-person delivery after “initial submission of a retail order” (High [0017]; See also [0030], [0033]).  Furthermore, High teaches or suggests that the request for person-to-person delivery may be performed while a package is out for delivery by a courier at paragraph [0041].  (See also  [0022], [0036], & [0047]).
In addition, Applicant submits that “High fails to disclose the amended limitation ‘wherein the preconfigured conditions comprise a user recipient vehicle satisfying a threshold value needed for placement and storage within the user recipient vehicle.’”  Examiner agrees with Applicant that High fails to teach this limitation.  However, Applicant’s amendments necessitated new grounds of rejection.     Please see below for updated §103 rejections.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Claim 1 falls within the category of a method and/or system.
Claim 8 falls within the category of a system.
Claim 15 falls within the category of a computer program product.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 - The claim recites a [] method for in-transit package delivery, the method comprising: receiving a request, by a user recipient, for person-to-person delivery while a package is out-for-delivery by a courier; determining [] whether package dimensions satisfy preconfigured conditions, wherein the preconfigured conditions comprise a user recipient vehicle satisfying a threshold value needed for placement and storage of a package within the user recipient vehicle; in response to determining the package dimensions satisfy the one or more preconfigured conditions, receiving real-time location coordinates [] and travel data for the user recipient and the courier; determining  an in-transit delivery destination and target delivery time window, wherein the in-transit delivery destination is a location nearest to the travel routes of the recipient and the courier, and wherein the target delivery time window is based on a time the recipient and the courier need to travel from a corresponding current location to the in-transit delivery destination as compared to a current time of day; and transmitting a notification to the user recipient and the courier containing the determined in-transit delivery destination and the target delivery time window. The claim limitations, under their broadest reasonable interpretation, are directed to courier delivering a package to a recipient.  The claim is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements are merely generic computer components.  Specifically, the additional elements are:
a processor
a global positioning system
The additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements of a processor and a global positioning system, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible. 
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 2 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 3 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 4 merely further narrows the abstract idea of claim 2. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 5 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7 merely further narrows the abstract idea of claim 6. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 - The claim recites a [] receiving a request, by a user recipient, for person-to-person delivery while a package is out-for-delivery by a courier; determining whether package dimensions satisfy preconfigured conditions, wherein the preconfigured conditions comprise a user recipient vehicle satisfying a threshold value needed for placement and storage of a package within the user recipient vehicle; in response to determining the package dimensions satisfy the one or more preconfigured conditions, receiving real-time location coordinates [] and travel data for the user recipient and the courier; determining  an in-transit delivery destination and target delivery time window, wherein the in-transit delivery destination is a location nearest to the travel routes of the recipient and the courier, and wherein the target delivery time window is based on a time the recipient and the courier need to travel from a corresponding current location to the in-transit delivery destination as compared to a current time of day; and transmitting a notification to the user recipient and the courier containing the determined in-transit delivery destination and the target delivery time window. The claim limitations, under their broadest reasonable interpretation, are directed to courier delivering a package to a recipient.  The claim is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements are merely generic computer components.  Specifically, the additional elements are:
a computer system for in-transit package delivery, the computer system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories
a global positioning system
The additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements of a processor and a global positioning system, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible. 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 merely further narrows the abstract idea of claim 8. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 10 merely further narrows the abstract idea of claim 8. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11 merely further narrows the abstract idea of claim 9. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 12 merely further narrows the abstract idea of claim 8. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 13 merely further narrows the abstract idea of claim 8. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 14 merely further narrows the abstract idea of claim 13. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 - The claim recites a [] receiving a request, by a user recipient, for person-to-person delivery while a package is out-for-delivery by a courier; determining whether package dimensions satisfy preconfigured conditions, wherein the preconfigured conditions comprise a user recipient vehicle satisfying a threshold value needed for placement and storage of a package within the user recipient vehicle; in response to determining the package dimensions satisfy the one or more preconfigured conditions, receiving real-time location coordinates [] and travel data for the user recipient and the courier; determining  an in-transit delivery destination and target delivery time window, wherein the in-transit delivery destination is a location nearest to the travel routes of the recipient and the courier, and wherein the target delivery time window is based on a time the recipient and the courier need to travel from a corresponding current location to the in-transit delivery destination as compared to a current time of day; and transmitting a notification to the user recipient and the courier containing the determined in-transit delivery destination and the target delivery time window. The claim limitations, under their broadest reasonable interpretation, are directed to courier delivering a package to a recipient.  The claim is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements are merely generic computer components.  Specifically, the additional elements are:
a computer program product, the computer program product comprising: one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor capable of performing a method
a global positioning system
The additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements of a processor and a global positioning system, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible. 
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 16 merely further narrows the abstract idea of claim 15. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 17 merely further narrows the abstract idea of claim 15. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 18 merely further narrows the abstract idea of claim 16. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 19 merely further narrows the abstract idea of claim 15. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 20 merely further narrows the abstract idea of claim 15. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-10, 12, 13, 15-17, 19, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pre-grant Publication No.: US 2018/0253691 A1, hereinafter “High,” in view of Pre-grant Publication No.: US 2016/0148154 A1, hereinafter “Tibbs.”
Claim 1 (Currently Amended):  High, as shown, teaches: A processor-implemented method for in-transit package delivery, the method comprising:
receiving a request, by a user recipient, for person-to-person delivery while a package is out-for-delivery by a courier; (High [0041], “the particular customer may determine that a new or updated rendezvous or landmark location should be set for delivery of the shipment. Accordingly, by one approach, the control circuit is configured to receive notification of a change of intended location of the particular customer such that a new or updated delivery location is needed. In this circumstance, the control circuit is configured to reroute the shipment during delivery thereof. Such dynamic delivery permits real-time response to changes in the customer's needs, destination, and location.” (See also  [0022], [0036], & [0047])
in response to determining the package dimensions satisfy the one or more preconfigured conditions, receiving real-time location coordinates from a global positioning system and travel data for the user recipient and the courier; (High [0040], “In one exemplary configuration, the control circuit 102 monitors a delivery agent location of an assigned delivery agent tasked with delivery of the shipment and notifies the particular customer and the assigned delivery agent (via their respective electronic user devices) when the two are in proximity to one another. For example, when the particular customer and the assigned delivery agent are within a predetermined distance from one another the control circuit, may notify both of the parties.”) 
determining an in-transit delivery destination and target delivery time window, wherein the in-transit delivery destination is a location nearest to the travel routes of the recipient and the courier, and wherein the target delivery time window is based on a time the recipient and the courier need to travel from a corresponding current location to the in-transit delivery destination as compared to a current time of day; (High [0029], “[A]nalyzing the particular customer's calendar, travel plans or itinerary… such that the control circuit 102 may use information beyond the present location of the particular customer to forecast where the particular customer will be and when. In this manner, the control circuit 102 can provide suggestions on where the particular customer may arrange to meet with a delivery agent to receive their retail or portion thereof.”; See also [0030]-[0034])
transmitting a notification to the user recipient and the courier containing the determined in-transit delivery destination and the target delivery time window.  (High [0030]-[0031], “[T]he control circuit may analyze the customer itinerary and identify delivery locations to present to the particular customer, such as, via the shopping user interface…In another aspect, the control circuit 102 considers delivery times to present to the particular customer in addition to potential delivery locations, such as landmark or rendezvous locations... the control circuit 102 may provide such delivery opportunities to one or more delivery agents.”)

High doesn’t explicitly teach the following; however, Tibbs teaches:
determining, by a processor, whether package dimensions satisfy preconfigured conditions. wherein the preconfigured conditions comprise a user recipient vehicle satisfying a threshold value needed for placement and storage of a package within the user recipient vehicle; (Tibbs [0043], “As a different example, parcels that are particularly large in size and/or weight may be unsuitable for redirection to an alternate delivery location due to the difficulty that a parcel recipient may face in transporting a parcel picked up at an alternate delivery location to the parcel recipient's residence. For example, parcels of a certain size or weight may be difficult for a parcel recipient to fit in the parcel recipient's vehicle or may be too heavy for the parcel recipient to carry.”; See also [0046] – [0048]; [0050])
High teaches systems and methods for delivering products to a user or customer at a landmark or rendezvous location, as opposed to a home address such as a set street or mailing address.  Tibbs teaches redirecting undeliverable parcels (because they may be too big in size or weight for the customer to transport in the customer’s vehicle) to alternate delivery locations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of High with the teachings of Tibbs since a “parcel may be undeliverable due to an unavailability of an intended recipient of the parcels to sign for the parcels or otherwise take delivery of the parcels at the delivery address.” (Tibbs Abstract)
Claim 2 (Currently Amended): High/Tibbs, as shown above, teaches all the limitations of claim 1.  High doesn’t explicitly teach the following; however, Tibbs teaches: 
in response to determining the package dimensions do not satisfy the preconfigured conditions, transmitting a message to the user recipient. (Tibbs [0039], “In particular embodiments, following an unsuccessful delivery attempt, the system may be configured to notify the parcel recipient that the carrier was unable to deliver the parcel to the primary delivery location and is further configured to provide the parcel recipient with a selection of alternate delivery locations to which the parcel can be directed…”)
High teaches systems and methods for delivering products to a user or customer at a landmark or rendezvous location, as opposed to a home address such as a set street or mailing address.  Tibbs teaches redirecting undeliverable parcels (because they may be too big in size or weight for the customer to transport in the customer’s vehicle) to alternate delivery locations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of High with the teachings of Tibbs since a “parcel may be undeliverable due to an unavailability of an intended recipient of the parcels to sign for the parcels or otherwise take delivery of the parcels at the delivery address.” (Tibbs Abstract)
Claim 3 (Currently Amended): High/Tibbs, as shown above, teaches all the limitations of claim 1.  High also teaches:
wherein the one or more preconfigured conditions are further selected from a group consisting of package size, package volume, package fragility, fragility of an item within the package, a hazardous nature of an item within the package, storage temperature sensitivity of an item within the package, and a size of a courier vehicle.  (High [0035], “[T]he product database 118 may include information on the products such as, for example, information such as the size, weight, temperature requirements, configuration of the items or products so that the control circuit 102 can determine the delivery requirements of retail orders.”; See also [0036])
Claim 5 (Previously Presented):  High/Tibbs, as shown above, teaches all the limitations of claim 1.  High also teaches:
wherein the travel data is selected from a group consisting of user recipient geolocation, one or more navigation destinations of the user recipient, courier geolocation, area traffic conditions within a preconfigured radius of the user recipient, current area weather conditions within a preconfigured radius of the user recipient, P201808360US0122 of 27and forecast area weather conditions within a preconfigured radius of the user recipient. (High [0040], “In one exemplary configuration, the control circuit 102 monitors a delivery agent location of an assigned delivery agent tasked with delivery of the shipment and notifies the particular customer and the assigned delivery agent (via their respective electronic user devices) when the two are in proximity to one another. For example, when the particular customer and the assigned delivery agent are within a predetermined distance from one another the control circuit, may notify both of the parties.”; See also [0017], [0022], [0031], [0040])
Claim 6 (Original): High/Tibbs, as shown above, teaches all the limitations of claim 1. High also teaches: 
in response to the courier and the user recipient being within a preconfigured distance of the target delivery destination, transmitting verification information to the courier and the user recipient.  (High [0040], “[T]he control circuit 102 monitors a delivery agent location of an assigned delivery agent tasked with delivery of the shipment and notifies the particular customer and the assigned delivery agent (via their respective electronic user devices) when the two are in proximity to one another. For example, when the particular customer and the assigned delivery agent are within a predetermined distance from one another the control circuit, may notify both of the parties.”; See also [0055], [0059], [0060], [0066])
Claim 8 (Currently Amended):  High, as shown, teaches: A computer system for in-transit package delivery, the computer system comprising: 
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: (High [0049]-[0050])
receiving a request, by a user recipient, for person-to-person delivery while a package is out-for-delivery by a courier; (High [0041], “the particular customer may determine that a new or updated rendezvous or landmark location should be set for delivery of the shipment. Accordingly, by one approach, the control circuit is configured to receive notification of a change of intended location of the particular customer such that a new or updated delivery location is needed. In this circumstance, the control circuit is configured to reroute the shipment during delivery thereof. Such dynamic delivery permits real-time response to changes in the customer's needs, destination, and location.” (See also  [0022], [0036], & [0047])
in response to determining the package dimensions satisfy the one or more preconfigured conditions, receiving real-time location coordinates from a global positioning system and travel data for the user recipient and the courier; (High [0040], “In one exemplary configuration, the control circuit 102 monitors a delivery agent location of an assigned delivery agent tasked with delivery of the shipment and notifies the particular customer and the assigned delivery agent (via their respective electronic user devices) when the two are in proximity to one another. For example, when the particular customer and the assigned delivery agent are within a predetermined distance from one another the control circuit, may notify both of the parties.”) 
determining an in-transit delivery destination and target delivery time window, wherein the in-transit delivery destination is a location nearest to the travel routes of the recipient and the courier, and wherein the target delivery time window is based on a time the recipient and the courier need to travel from a corresponding current location to the in-transit delivery destination as compared to a current time of day; (High [0029], “[A]nalyzing the particular customer's calendar, travel plans or itinerary… such that the control circuit 102 may use information beyond the present location of the particular customer to forecast where the particular customer will be and when. In this manner, the control circuit 102 can provide suggestions on where the particular customer may arrange to meet with a delivery agent to receive their retail or portion thereof.”; See also [0030]-[0034])
transmitting a notification to the user recipient and the courier containing the determined in-transit delivery destination and the target delivery time window.  (High [0030]-[0031], “[T]he control circuit may analyze the customer itinerary and identify delivery locations to present to the particular customer, such as, via the shopping user interface…In another aspect, the control circuit 102 considers delivery times to present to the particular customer in addition to potential delivery locations, such as landmark or rendezvous locations... the control circuit 102 may provide such delivery opportunities to one or more delivery agents.”)

High doesn’t explicitly teach the following; however, Tibbs teaches:
determining, by a processor, whether package dimensions satisfy preconfigured conditions. wherein the preconfigured conditions comprise a user recipient vehicle satisfying a threshold value needed for placement and storage of a package within the user recipient vehicle; (Tibbs [0043], “As a different example, parcels that are particularly large in size and/or weight may be unsuitable for redirection to an alternate delivery location due to the difficulty that a parcel recipient may face in transporting a parcel picked up at an alternate delivery location to the parcel recipient's residence. For example, parcels of a certain size or weight may be difficult for a parcel recipient to fit in the parcel recipient's vehicle or may be too heavy for the parcel recipient to carry.”; See also [0046] – [0048]; [0050])
High teaches systems and methods for delivering products to a user or customer at a landmark or rendezvous location, as opposed to a home address such as a set street or mailing address.  Tibbs teaches redirecting undeliverable parcels (because they may be too big in size or weight for the customer to transport in the customer’s vehicle) to alternate delivery locations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of High with the teachings of Tibbs since a “parcel may be undeliverable due to an unavailability of an intended recipient of the parcels to sign for the parcels or otherwise take delivery of the parcels at the delivery address.” (Tibbs Abstract)
Claim 9 (Currently Amended): High/Tibbs, as shown above, teaches all the limitations of claim 8.  High doesn’t explicitly teach the following; however, Tibbs teaches: 
in response to determining the package dimensions do not satisfy the preconfigured conditions, transmitting a message to the user recipient. (Tibbs [0039], “In particular embodiments, following an unsuccessful delivery attempt, the system may be configured to notify the parcel recipient that the carrier was unable to deliver the parcel to the primary delivery location and is further configured to provide the parcel recipient with a selection of alternate delivery locations to which the parcel can be directed…”)
High teaches systems and methods for delivering products to a user or customer at a landmark or rendezvous location, as opposed to a home address such as a set street or mailing address.  Tibbs teaches redirecting undeliverable parcels (because they may be too big in size or weight for the customer to transport in the customer’s vehicle) to alternate delivery locations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of High with the teachings of Tibbs since a “parcel may be undeliverable due to an unavailability of an intended recipient of the parcels to sign for the parcels or otherwise take delivery of the parcels at the delivery address.” (Tibbs Abstract)
Claim 10 (Currently Amended): High/Tibbs, as shown above, teaches all the limitations of claim 8.  High also teaches:
wherein the preconfigured conditions are selected from a group consisting of package size, package volume, package fragility, fragility of an item within the package, a hazardous nature of an item within the package, storage temperature sensitivity of an item within the package, and a size of a courier vehicle.  (High [0035], “[T]he product database 118 may include information on the products such as, for example, information such as the size, weight, temperature requirements, configuration of the items or products so that the control circuit 102 can determine the delivery requirements of retail orders.”; See also [0036])
Claim 12 (Previously Presented): High/Tibbs, as shown above, teaches all the limitations of claim 8.  High also teaches:
wherein the travel data is selected from a group consisting of user recipient geolocation, one or more navigation destinations of the user recipient, courier geolocation, area traffic conditions within a preconfigured radius of the user recipient, current area weather conditions within a preconfigured radius of the user recipient, and forecast area weather conditions within a preconfigured radius of the user recipient.  (High [0040], “In one exemplary configuration, the control circuit 102 monitors a delivery agent location of an assigned delivery agent tasked with delivery of the shipment and notifies the particular customer and the assigned delivery agent (via their respective electronic user devices) when the two are in proximity to one another. For example, when the particular customer and the assigned delivery agent are within a predetermined distance from one another the control circuit, may notify both of the parties.”; See also [0017], [0022], [0031], [0040])
Claim 13 (Original):  High/Tibbs, as shown above, teaches all the limitations of claim 8. High also teaches: 
in response to the courier and the user recipient being within a preconfigured distance of the target delivery destination, transmitting verification information to the courier and the user recipient.  (High [0040], “[T]he control circuit 102 monitors a delivery agent location of an assigned delivery agent tasked with delivery of the shipment and notifies the particular customer and the assigned delivery agent (via their respective electronic user devices) when the two are in proximity to one another. For example, when the particular customer and the assigned delivery agent are within a predetermined distance from one another the control circuit, may notify both of the parties.”; See also [0055], [0059], [0060], [0066])
Claim 15 (Currently Amended):  High, as shown, teaches:  A computer program product for in-transit package delivery, the computer program product comprising:  P201808360US0124 of 27one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor capable of performing a method, the method comprising: 
receiving a request, by a user recipient, for person-to-person delivery while a package is out-for-delivery by a courier; (High [0041], “the particular customer may determine that a new or updated rendezvous or landmark location should be set for delivery of the shipment. Accordingly, by one approach, the control circuit is configured to receive notification of a change of intended location of the particular customer such that a new or updated delivery location is needed. In this circumstance, the control circuit is configured to reroute the shipment during delivery thereof. Such dynamic delivery permits real-time response to changes in the customer's needs, destination, and location.” (See also  [0022], [0036], & [0047])
in response to determining the package dimensions satisfy the one or more preconfigured conditions, receiving real-time location coordinates from a global positioning system and travel data for the user recipient and the courier; (High [0040], “In one exemplary configuration, the control circuit 102 monitors a delivery agent location of an assigned delivery agent tasked with delivery of the shipment and notifies the particular customer and the assigned delivery agent (via their respective electronic user devices) when the two are in proximity to one another. For example, when the particular customer and the assigned delivery agent are within a predetermined distance from one another the control circuit, may notify both of the parties.”)
determining an in-transit delivery destination and target delivery time window, wherein the in-transit delivery destination is a location nearest to the travel routes of the recipient and the courier, and wherein the target delivery time window is based on a time the recipient and the courier need to travel from a corresponding current location to the in-transit delivery destination as compared to a current time of day; (High [0029], “[A]nalyzing the particular customer's calendar, travel plans or itinerary… such that the control circuit 102 may use information beyond the present location of the particular customer to forecast where the particular customer will be and when. In this manner, the control circuit 102 can provide suggestions on where the particular customer may arrange to meet with a delivery agent to receive their retail or portion thereof.”; See also [0030]-[0034])
transmitting a notification to the user recipient and the courier containing the determined in-transit delivery destination and the target delivery time window. (High [0030]-[0031], “[T]he control circuit may analyze the customer itinerary and identify delivery locations to present to the particular customer, such as, via the shopping user interface…In another aspect, the control circuit 102 considers delivery times to present to the particular customer in addition to potential delivery locations, such as landmark or rendezvous locations... the control circuit 102 may provide such delivery opportunities to one or more delivery agents.”)

High doesn’t explicitly teach the following; however, Tibbs teaches:
determining, by a processor, whether package dimensions satisfy preconfigured conditions. wherein the preconfigured conditions comprise a user recipient vehicle satisfying a threshold value needed for placement and storage of a package within the user recipient vehicle; (Tibbs [0043], “As a different example, parcels that are particularly large in size and/or weight may be unsuitable for redirection to an alternate delivery location due to the difficulty that a parcel recipient may face in transporting a parcel picked up at an alternate delivery location to the parcel recipient's residence. For example, parcels of a certain size or weight may be difficult for a parcel recipient to fit in the parcel recipient's vehicle or may be too heavy for the parcel recipient to carry.”; See also [0046] – [0048]; [0050])
High teaches systems and methods for delivering products to a user or customer at a landmark or rendezvous location, as opposed to a home address such as a set street or mailing address.  Tibbs teaches redirecting undeliverable parcels (because they may be too big in size or weight for the customer to transport in the customer’s vehicle) to alternate delivery locations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of High with the teachings of Tibbs since a “parcel may be undeliverable due to an unavailability of an intended recipient of the parcels to sign for the parcels or otherwise take delivery of the parcels at the delivery address.” (Tibbs Abstract)
Claim 16 (Currently Amended): High/Tibbs, as shown above, teaches all the limitations of claim 15.  High doesn’t explicitly teach the following; however, Tibbs teaches: 
in response to determining the package dimensions do not satisfy the one or more preconfigured conditions, transmitting a message to the user recipient. (Tibbs [0039], “In particular embodiments, following an unsuccessful delivery attempt, the system may be configured to notify the parcel recipient that the carrier was unable to deliver the parcel to the primary delivery location and is further configured to provide the parcel recipient with a selection of alternate delivery locations to which the parcel can be directed…”)
High teaches systems and methods for delivering products to a user or customer at a landmark or rendezvous location, as opposed to a home address such as a set street or mailing address.  Tibbs teaches redirecting undeliverable parcels (because they may be too big in size or weight for the customer to transport in the customer’s vehicle) to alternate delivery locations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of High with the teachings of Tibbs since a “parcel may be undeliverable due to an unavailability of an intended recipient of the parcels to sign for the parcels or otherwise take delivery of the parcels at the delivery address.” (Tibbs Abstract)
Claim 17 (Currently Amended): High/Tibbs, as shown above, teaches all the limitations of claim 15.  High also teaches:
wherein the one or more preconfigured conditions are selected from a group consisting of package size, package volume, package fragility, fragility of an item within the package, a hazardous nature of an item within the package, storage temperature sensitivity of an item within the package, and a size of a courier vehicle.  (High [0035], “[T]he product database 118 may include information on the products such as, for example, information such as the size, weight, temperature requirements, configuration of the items or products so that the control circuit 102 can determine the delivery requirements of retail orders.”; See also [0036])
Claim 19 (Previously Presented): High/Tibbs, as shown above, teaches all the limitations of claim 15.  High also teaches:
wherein the travel data is selected from a group consisting of user recipient geolocation, one or more navigation destinations of the user recipient, courier geolocation, area traffic conditions within a preconfigured radius of the user recipient, current area weather conditions within a preconfigured radius of the user recipient, and forecast area weather conditions within a preconfigured radius of the user recipient.  (High [0040], “In one exemplary configuration, the control circuit 102 monitors a delivery agent location of an assigned delivery agent tasked with delivery of the shipment and notifies the particular customer and the assigned delivery agent (via their respective electronic user devices) when the two are in proximity to one another. For example, when the particular customer and the assigned delivery agent are within a predetermined distance from one another the control circuit, may notify both of the parties.”; See also [0017], [0022], [0031], [0040])
Claim 20 (Original):  High/Tibbs, as shown above, teaches all the limitations of claim 15.  High also teaches:
in response to the courier and the user recipient being within a preconfigured distance of the target delivery destination, transmitting verification information to the courier and the user recipient.  (High [0040], “[T]he control circuit 102 monitors a delivery agent location of an assigned delivery agent tasked with delivery of the shipment and notifies the particular customer and the assigned delivery agent (via their respective electronic user devices) when the two are in proximity to one another. For example, when the particular customer and the assigned delivery agent are within a predetermined distance from one another the control circuit, may notify both of the parties.”; See also [0055], [0059], [0060], [0066])
Claims 4, 11, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over High/Tibbs in view of Pre-grant Publication No.: US 2019/0019135 A1, hereinafter “Vij.”
Claim 4 (Original): High/Tibbs, as shown above, teaches all the limitations of claim 2. High/Tibbs doesn’t explicitly teach the following; however, Vij teaches:
wherein the notification informs the user recipient that the package is unavailable for in-transit delivery along with a reason of unavailability for in-transit delivery.  (Vij [0028], “If any of the sender validation, package validation, and/or receiver validation fails (e.g., the recipient-number is not active) a failure-error message is provided to the sender… the notification to the recipient is sent as an electronic message to the device using the X-digit number (e.g., as a text message). In some examples, the notification includes at least a portion of the delivery details.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of High/Tibbs with the teachings of Vij since “[t]raditionally, delivery service providers deliver assets to fixed addresses. Example addresses can include a home address, a business address, and a post office (P.O.) box. In some instances, if the recipient is not present at the time of delivery, the delivery service provider cannot deliver the asset, and a subsequent re-delivery process is performed to attempt delivery at a later point in time. In some instances, the recipient has to collect the asset themselves from a location of the delivery service provider (e.g., from a post office). Each of these instances illustrate limitations and inefficiencies of traditional asset delivery processes.” (Vij [0002])
Claim 11 (Original): High/Tibbs, as shown above, teaches all the limitations of claim 9. High/Tibbs doesn’t explicitly teach the following; however, Vij teaches:
wherein the notification informs the user recipient that the package is unavailable for in-transit delivery along with a reason of unavailability for in-transit delivery.  (Vij [0028], “If any of the sender validation, package validation, and/or receiver validation fails (e.g., the recipient-number is not active) a failure-error message is provided to the sender… the notification to the recipient is sent as an electronic message to the device using the X-digit number (e.g., as a text message). In some examples, the notification includes at least a portion of the delivery details.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of High/Tibbs with the teachings of Vij since “[t]raditionally, delivery service providers deliver assets to fixed addresses. Example addresses can include a home address, a business address, and a post office (P.O.) box. In some instances, if the recipient is not present at the time of delivery, the delivery service provider cannot deliver the asset, and a subsequent re-delivery process is performed to attempt delivery at a later point in time. In some instances, the recipient has to collect the asset themselves from a location of the delivery service provider (e.g., from a post office). Each of these instances illustrate limitations and inefficiencies of traditional asset delivery processes.” (Vij [0002])
Claim 18 (Original):  High/Tibbs, as shown above, teaches all the limitations of claim 9. High/Tibbs doesn’t explicitly teach the following; however, Vij teaches:
wherein the notification informs the user recipient that the package is unavailable for in-transit delivery along with a reason of unavailability for in-transit delivery.  (Vij [0028], “If any of the sender validation, package validation, and/or receiver validation fails (e.g., the recipient-number is not active) a failure-error message is provided to the sender… the notification to the recipient is sent as an electronic message to the device using the X-digit number (e.g., as a text message). In some examples, the notification includes at least a portion of the delivery details.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of High/Tibbs with the teachings of Vij since “[t]raditionally, delivery service providers deliver assets to fixed addresses. Example addresses can include a home address, a business address, and a post office (P.O.) box. In some instances, if the recipient is not present at the time of delivery, the delivery service provider cannot deliver the asset, and a subsequent re-delivery process is performed to attempt delivery at a later point in time. In some instances, the recipient has to collect the asset themselves from a location of the delivery service provider (e.g., from a post office). Each of these instances illustrate limitations and inefficiencies of traditional asset delivery processes.” (Vij [0002])
Claims 7 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over High/Tibbs in view of Pre-grant Publication No.: US 2016/0012394 A1, hereinafter “Reed.”
Claim 7 (Currently Amended): High/Tibbs, as shown above, teaches all the limitations of claim 6. High/Tibbs doesn’t explicitly teach the following; however, Reed teaches:
wherein the verification information provides to each party one or more items of a vehicle physical description associated with the other party.  (Reed [0021], “If the customer has selected a method of notification that allows for picture or video retrieval, the notification 280 sent by the customer contact module 490 may comprise a picture or video of the driver or the driver's vehicle in the notification…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of High/Tibbs with the teachings of Reed since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 14 (Currently Amended):  High/Tibbs, as shown above, teaches all the limitations of claim 13. High/Tibbs doesn’t explicitly teach the following; however, Reed teaches:
wherein the verification information provides to each party one or more items of a vehicle physical description associated with the other party.  (Reed [0021], “If the customer has selected a method of notification that allows for picture or video retrieval, the notification 280 sent by the customer contact module 490 may comprise a picture or video of the driver or the driver's vehicle in the notification…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of High/Tibbs with the teachings of Reed since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628                                                                                                                                                                                         	
/VICTORIA E. FRUNZI/               Primary Examiner, Art Unit 3688                                                                                                                                                                                         	5/5/2022